Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                       CONTINUED EXAMINATIONS     

      A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/2022 has been entered. 

DETAILED ACTION
Applicant’s amendment in the reply filed on 7/13/2022 is acknowledged. Claims 7-9 are pending.  Claims 7-9 are examined on the merits.
      Any rejection that is not reiterated is hereby withdrawn



Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7-9 are newly rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yuru (JP H10194947 A).
Yuru teaches PROBLEM TO BE SOLVED: To obtain the subject composition containing an extract of a plant of the family Cannabaceae and having excellent moisture-keeping effect and sebum secretion suppressing effect (thus a method for controlling sebum and/or reducing pores of skin of a subject, thus claim 7 is met). SOLUTION: A plant of the family Cannabaceae selected from Dioscorea opposita, Dioscorea japonica (thus the claimed plant extract, thus claim 7 is met), Dioscorea nipponica, Dioscorea tokoro, Dioscorea tenuipes, Dioscorea septemloba, Dioscorea quinqueloba, etc., is optionally crushed and extracted with 1-50 liter of a solvent (e.g. water) based on 100g of the plant at 0 to 40-50 deg.C for 1-14 days to obtain an extract (A) of the plant. The objective cosmetic composition such as face lotion, cream, body lotion, body soap, shampoo, hair rinse, etc., is produced by compounding 0.01-30wt.% (dry basis) (thus claim 8 is met) of the component A with (B) a surfactant, colorant, perfume, antiseptic, emulsifier, solvent, fat component, etc., as arbitrary components. The component A contains a large amount of a sugar protein known as mucilage (see Abstract). Yuru teaches for extracting yam, preferable solvent materials are water, alcohol [ethanol (thus claim 9 is met), a methanol, and butanol], or water-mixable solvent (acetone) [0016]. Yuru teaches although the appropriate amount of yam extract is 0.01 – 30 weight % (dry weight) in the composition, in order to manifest the direct effect of ingredient within a short time, the proper concentration in the product is 1 - 15 weight % [0018] (thus overlaps with the claimed 0.001-10%, thus claim 8 is met). Yuru teaches as shown in this table, after applying the cosmetic composition of this invention, the amount of sebum secretion of every a) b) c) a) b) c) d) 22 subject was decreased by the fixed ratio. Therefore, the excellent sebum secretion suppression effect of the cosmetic composition of this invention was confirmed [0055].
 Therefore, the reference is deemed to anticipate the instant claim above.

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655